Order of business
The final draft of the agenda for this sitting, as agreed by the Conference of Presidents at their meeting on Thursday 8 January 2009, in accordance with Rules 130 and 131 of the Rules of Procedure, has been circulated. It has been requested that this draft be amended as follows.
Monday:
As Mrs Andrikiencannot be present this evening to present her report on the development of the UN Human Rights Council and the role of the EU, there will be a vote on this report on Wednesday, as scheduled, without a general discussion.
Tuesday: No amendments.
Wednesday:
The Group of the Greens/European Free Alliance has moved to conclude the general discussion on the situation in Gaza with the submission of motions for a resolution. Mr Cohn-Bendit will speak to justify the motion.
Mr President, ladies and gentlemen, everyone is aware of the situation in Gaza. That we should discuss it here in Parliament is perfectly natural. However, we are calling for the Security Council to take a stand, we are calling for the bodies to take a stand, and for the European Union to take a stand, but we, in Parliament, we debate matters but we do not want to take a stand. I do however believe that, faced with the urgency of the situation in Gaza, it is extremely important for this House to give its opinion and say exactly what it wants, in order to end the massacres currently taking place in the Middle East. I find it unacceptable that this House should not have the courage or the lucidity to vote in favour of a resolution after our debate. That is why our group is calling for the Conference of Presidents' decision to be reviewed and for the debate that we must hold on the Gaza situation to end in a resolution, one that demonstrates the clear and firm position of this House, of a majority, so that the massacres in Gaza stop. We want a resolution; we must be aware that we have a political responsibility faced with the current situation, and this political responsibility must not be a mere debate, but a resolution, a resolution that clearly states what we want and what we denounce!
Mr President, we have, of course, given this matter a great deal of thought. Perhaps Mr Cohn-Bendit overestimates the significance of a resolution, but with the Security Council's resolution we have a basis which we should support and, as the President of Parliament has already said, we should require both sides to seek peace, to lay down their arms and to comply with the Security Council's resolution. I would, however, just like to add that this must be the gist of our resolution. If this is so, we can support it. In this context we would cooperate and in this context we would support Mr Cohn-Bendit's motion.
Mr President, ladies and gentlemen, the recommendation of the Conference of Presidents is based on great wisdom. We have, today, heard a statement by the President of Parliament who, if I am correct, was supported by all sides of the House. This is an important basic principle and an important statement by Parliament. We will receive a great deal of information over the next few days: through sittings held by the Committee on Foreign Affairs and by delegations and through communications received from the Presidency of the Council and from the Commission. Therefore, we are not in a position to effect a resolution today, which will actually correspond in detail to how things stood on Thursday.
I spent two days last week on the Gaza Strip border and observed a great deal of the suffering of the people on both sides. I believe that a ceasefire alone will not be enough. The ceasefire must be linked to a cessation of weapons smuggling into Gaza in the future. The details of the negotiations taking place in Egypt today, in particular, are of crucial importance. We should not destroy this by a resolution perhaps shaped by emotions. Therefore, I am in favour of the retention of the resolution from the Conference of Presidents.
(Parliament adopted the motion)
The deadlines are set as follows: Motions for resolutions 8 p.m. this evening, amendments and joint motions for resolutions Wednesday 10 a.m.
Thursday: no amendments.
(DE) Mr President, I had another comment to make on the debate to follow on the gas dispute between the Ukraine and the Soviet Union and on the crisis... Russia!
(FR) I apologise for bringing up the past, Francis; I did not mean to do so.
(DE) As far as this discussion is concerned: we would just like to establish and hope that all groups can agree that this debate should include a discussion on the fact that Slovakia wishes to illegally reopen a nuclear power station. I only wanted to ...
(Heckling)
You are the right man for the job. You can keep quiet, lad. Quiet. It is you. I only wanted to be sure. We are in Parliament, lad.
Would Mr Cohn-Bendit and Mr Ferber please stop their argument now. You can continue it later. Anything connected with these debates can be addressed in these debates.
(EL) Mr President, as the question of Slovakia and Bulgaria is a serious matter, I too should like to request that you ask the European Commission, which is after all the guardian of the Treaties and the Treaty of Accession, to tell us exactly what is happening and why these two countries took this decision.
The Commission has certainly taken note, so this will be taken into consideration.
(The order of business was adopted)